Citation Nr: 0527902	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  05-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant reportedly served in the Army of the 
Philippines from July 24, 1946, to June 10, 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of basic eligibility for service-connected 
disability compensation benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.4, 3.40 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks nonservice-connected VA pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the appellant's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).  World War II is considered 
such a period of war under the law.  38 U.S.C.A. § 101(11).  
World War II is defined as the period beginning on December 
7, 1941, and ending on December 31, 1946.  38 U.S.C.A. 
§ 101(8).  If the veteran was in service on December 31, 
1946, continuous service before July 26, 1947, is considered 
World War II service.  38 C.F.R. § 3.2(e).  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
on or after July 1, 1946, is not included.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40(c).

The appellant asserts that he was a member of the United 
States Armed Forces and the Philippine Army for a period 
beginning July 24, 1946.  He states that since he entered 
military service prior to December 31, 1946, and had 
continuous service before July 26, 1947, according to 
38 C.F.R. § 3.2(e), he should be considered to have the 
requisite period of World War II service for pension 
benefits.  The appellant has not contended that he served in 
the military prior to July 24, 1946, or that he served in the 
United States Armed Forces at any other time than the period 
beginning July 24, 1946. 
 
In this case, the appellant has provided records, including a 
WD AGO Form 22, which reflect that he served in the Army of 
the Philippines from July 24, 1946.  Another certification in 
the file indicates that his period of service ended June 10, 
1949, although the appellant has reported that his service 
terminated in July 1949.  Regardless, he does not have 
qualifying wartime service to render him eligible for 
nonservice-connected pension benefits under the law.  

The appellant has also provided a May 26, 1999, letter from 
the United States Department of Justice, Immigration and 
Naturalization Service (INS), which reported that the 
Department of the Army had reported to the INS that the 
appellant "had no service as a member of the Philippine 
Commonwealth Army, including the recognized Guerrillas, or in 
the service of the United States Armed Forces."  

Basic eligibility for VA nonservice-connected disability 
pension benefits is precluded by law in this case.  In this 
case, there is no evidence, other than the appellant's 
statements, which supports his contentions that he was a 
member of the United States Armed Forces.  On the contrary, 
the evidence in the file, namely the INS record, shows that 
he did not serve in the United States Armed Forces.  As this 
finding was based on records from the Department of the Army, 
VA is required by law to uphold that finding.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

With regard to the appellant's claims that his service in the 
Army of the Philippines should be recognized service for 
purposes of VA pension benefits, the Board notes, first, that 
the Department of the Army also found that the appellant had 
no service as a member of the Philippine Commonwealth Army.  
Regardless, service in the Army of the Philippines is not a 
basis for an award of pension benefits.  Finally, even if the 
service reported by the appellant were included for pension 
benefits, the dates of his service render him ineligible for 
benefits as his claimed service occurred after July 1, 1946, 
and such service is deemed by law not to be active service as 
noted in 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c).  

With regard to the appellant's contentions that under 
38 C.F.R. § 3.2(e), he should be considered to have the 
requisite period of World War II service for pension benefits 
because he entered military service on December 31, 1946, and 
had continuous service before July 26, 1947, as discussed 
above, the Board does not find that he had recognized miliary 
service during that period.

The Board must apply the law as it exists and cannot extend 
benefits based on testimony as to why the law should be other 
than what it is.  Cf. Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Because basic eligibility for VA 
nonservice-connected disability pension benefits is precluded 
by law in this case, the appellant's claim must be denied.  
38 U.S.C.A. §§ 101, 107, 1502, 1521; 38 C.F.R. §§ 3.6, 3.40, 
3.41, 3.203; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

Finally, a remand based on the Veterans Claims Assistance Act 
of 2000 is not required.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  Because the 
issue on appeal is being denied as a matter of law, it is the 
law, and not the underlying facts or development of the 
facts, that are dispositive in this matter. Accordingly, the 
Veterans Claims Assistance Act of 2000 can have no effect on 
this appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.


REMAND

The Board notes that the appellant has indicated that he is 
also seeking VA compensation benefits.  Compensation benefits 
were denied in an April 2004 RO decision.  The claims folders 
reveal that on August 18, 2004, the RO received the 
appellant's notice of disagreement with respect to the denial 
of "compensation benefits".  It does not appear from the 
record before the Board that the appellant and his 
representative have been provided with a statement of the 
case (SOC) concerning the compensation issue.  The May 2005 
SOC only addressed eligibility for pension benefits.  Where 
an SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should issue an SOC with respect 
to the issue of eligibility for 
compensation benefits.  The appellant and 
his representative should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is further notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


